Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pokrajac et al. (US. Pub. NO. 2015/0077257 A1; hereinafter “Pokrajac”) in view of Doi et al. (US. Pat. 6,771,161 B1; hereinafter “Doi”).

Regarding claim 1, Pokrajac teaches a data communication device (see Pokrajac, fig. 4a) comprising: 
a belt (see Pokrajac, fig. 4a, band 16); 
a buckle joined to the belt (see Pokrajac, fig. 4a, holder 28, 52, para. [0045]), 
the buckle including a fitting surface (see Pokrajac, fig. 1a, loop 42); 
a communication electrode disposed at the buckle (see Pokrajac, fig. 4a, electrical contacts 32, 34), the 
a communication unit disposed at the buckle (see Pokrajac, fig. 4a, RFID tag 48), the communication unit being electrically connected to the communication electrode (see Pokrajac, fig. 5a, loop contact 50, arm 36, pin 38, para. [0046]), wherein the buckle includes a buckle mechanism (see Pokrajac, fig. 5a, 5b, 42, 14).
Pokrajac is silent to teaching that communication electrode being exposed at the fitting surface. 
In the same field of endeavor, Doi teaches a device wherein the communication electrode being exposed at the fitting surface (see Doi, fig. 5, electrodes 11, 12, col. 6, lines 10-20). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pokrajac with the teaching of Doi in order to improve communication with wristband devices (see Doi, col. 1, lines 20-40). 

Regarding claim 2, the combination of Pokrajac and Doi teaches the data communication device according to claim 1, further comprising a body case that includes an outer surface opposing the fitting surface (see Pokrajac, fig. 5a, 28), wherein the buckle is provided at the outer surface of the body case (see Pokrajac, fig. 5a, 42), and wherein the communication electrode is exposed at the body case (see Doi, fig. 5, electrodes 11, 12, col. 6, lines 10-20).

Regarding claim 3, the combination of Pokrajac and Doi teaches the data communication device according to claim 2, wherein the body case also serves as a part of the buckle (see Pokrajac, fig. 5a, 28, 42).

Regarding claim 4, the combination of Pokrajac and Doi teaches the data communication device according to claim 2, wherein: the buckle includes: 
a buckle body (see Pokrajac, fig. 4a, 42, 40); an immobilizing assembly joined to the buckle body; and a space that allows a leading edge of the belt to pass through, the space being formed between the immobilizing assembly and the buckle body (see Pokrajac, fig. 5a, 42, 20); and the immobilizing assembly presses the belt when the belt is inserted through the space (see Pokrajac, fig. 5b, 36, 42).

Regarding claim 5, the combination of Pokrajac and Doi teaches the data communication device according to claim 4, wherein the immobilizing assembly includes a first immobilizing part and a second immobilizing part that are provided side by side in a direction that the belt is inserted (see Pokrajac, fig. 4a, 42).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pokrajac in view of Doi and Kita (US. Pub. No. 2001/0043514 A1).

Regarding claim 9, Pokrajac teaches a data communication device comprising: 
a body case including a bottom face and a side face (see Pokrajac, fig. 4a, 48, bottom face; side joints 32, 34); 
a belt joined to the body case at the side face of the body case (see Pokrajac, fig. 4a, joint 32); 
a power source housed in the body case (see Pokrajac, fig. 7a, battery 62, para. [0048]); 
a communication unit that is driven by the power source (see Pokrajac, fig. 7, PCB 54); 
a communication electrode connected to the communication unit (see Pokrajac, fig. 5b, contacts 74,50, para. [0046]); and, wherein the belt at least partly includes an insulator (see Pokrajac, fig 5a, band 14), and wherein the first surface extends out of the body case to face a plane extending, as an extension of a surface of the communication electrode, beyond the body case (see Pokrajac, fig. 5a, 20, 42).
Pokrajac is silent to teaching that wherein 
the communication electrode being exposed at the bottom face of the body case; 
a ground electrode that is plate-shaped, the ground electrode being connected to a ground of the communication unit inside the body case; 
the ground electrode includes a first surface covered by the insulator. 
In the same field of endeavor, Doi teaches a device wherein the communication electrode being exposed at the bottom face of the body case (see Doi, fig. 5, electrodes 11, 12, col. 6, lines 10-20), and 
a ground electrode that is plate-shaped, the ground electrode being connected to a ground of the communication unit inside the body case (see Doi, fig. 2, ground 12, fig. 5, 12).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pokrajac with the teaching of Doi in order to improve communication with wristband devices (see Doi, col. 1, lines 20-40). 
The combination of Pokrajac and Doi is silent to teaching that the ground electrode includes a first surface covered by the insulator. 
In the same field of endeavor, Kita teaches a device wherein the ground electrode includes a first surface covered by the insulator (see Kita, fig. 5a,b; ground lines 414,514, connector 94, para. [0123,128]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pokrajac and Doi with the teaching of Kita in order to improve functionalities of wristbands and body cases (see Kita, para. [0007-9]). 

Regarding claim 10, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 9, wherein the ground electrode includes a second surface opposite from the first surface and is contained inside the belt with the second surface being covered by the insulator (see Kita, fig. 5, bands 4 and 5).

Regarding claim 11, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 10, wherein the ground electrode extends to a position close to a leading edge of the belt (see Kita, fig. 5, connector 94).

Regarding claim 12, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 9, wherein the body case includes, outwardly of an edge of the communication electrode, a frame comprising a resin (see Pokrajac, para. [0056]).

Regarding claim 13, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 9, wherein: the body case includes a front face opposite from a bottom face; and the first surface of the ground electrode is positioned at a distance closer to the front face from the plane (see Kita, fig. 1a, 414,514).

Regarding claim 14, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 9, wherein the communication electrode is substantially flush with the bottom face or projects from the bottom face (see Doi, fig. 5, 11).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pokrajac and Doi as applied to claim 4 above, and further in view of Kita.

Regarding claim 6, the combination of Pokrajac and Doi teaches the data communication device according to claim 4. 
The combination of Pokrajac and Doi is silent to teaching that further comprising a ground electrode including one end and an opposite end, the one end being electrically connected to a ground of the communication unit inside the body case, the opposite end having a leading edge, the ground electrode being contained inside the belt, wherein the ground electrode extends to where the leading edge of the ground electrode overlaps the buckle with the belt being inserted through the space.
In the same field of endeavor, Kita teaches a device comprising a ground electrode including one end and an opposite end, the one end being electrically connected to a ground of the communication unit inside the body case, the opposite end having a leading edge, the ground electrode being contained inside the belt, wherein the ground electrode extends to where the leading edge of the ground electrode overlaps the buckle with the belt being inserted through the space (see Kita, fig. 5a,b; ground lines 414,514, connector 94, para. [0123,128]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pokrajac and Doi with the teaching of Kita in order to improve functionalities of wristbands and body cases (see Kita, para. [0007-9]). 

Regarding claim 7, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 6, wherein the ground electrode extending has a leading edge at a position where the buckle is joined to the belt (see Kita, fig. 4, 68,69).

Regarding claim 8, the combination of Pokrajac, Doi and Kita teaches the data communication device according to claim 6, wherein the ground electrode has a uniform width (See Kita, fig. 5, 94).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koshiji (2008/0129621), Golko (2012/0194976), Tsubata (2003/0144596), Fontana (2017/0257759), Loen (2011/0316693), Dey (2016/0037841), Paez (2018/0227754), Wilder (2011/0092791) teach wrist worn devices. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648